DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saito et al. (US 5,891,097; hereinafter “Saito”).  
                            
    PNG
    media_image1.png
    619
    802
    media_image1.png
    Greyscale

In relation to claim 1, Saito shows in figure 2, a fluid delivery device comprising: a first housing (201) having an interior; a flexible member (203) within the interior of the first housing (201) and mechanically coupled (204) to the first housing (201), the flexible member (203) forming first chamber (206) and second chamber (205/214) within the interior of the first housing (201); a gas generator (208) in fluid communication with the flexible member (203) via the first chamber(206) of the first housing (201); a microprobe (216) connected to the first housing (201) such that when the gas generator (208) produces a gas pressure sufficient to move the flexible member (203) a portion of a fluid disposed in the second chamber (205/214) is ejected via the microprobe (216); a second housing (208, 209, 210, 217) in fluid communication (219) with the first chamber (206) of the first housing (201) so that the second housing (205/214) is capable of increasing the pressure in the first chamber (206) of the first housing (201) to increase a rate of fluid ejection via the microprobe (216).
 
    PNG
    media_image2.png
    463
    816
    media_image2.png
    Greyscale



In relation to claim 2, Saito shows in figure 1B, a microprobe (116) mechanically coupled to the flexible member (103) as it expands to pressurized the fluid to be infused into the body.  
	In relation to claim 3, Saito shows in figure 1B, a microprobe comprising a needle (116).  
	In relation to claim 5, the term septum is defined by the online Merriam-Webster dictionary as:

    PNG
    media_image3.png
    275
    739
    media_image3.png
    Greyscale

Based on the cited definition, Saito shows in figure 2, a flexible member (203) that forms a dividing wall, and therefore, could also be considered a septum.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (US 5,891,097; hereinafter “Saito”) in view of Connelly et al. (US 2002/0022798A1; hereinafter “Connelly”).  
Saito discloses a needle, but does not disclose the use of a microneedle for the infusion of fluids.  However, the use of microneedles for the infusion of fluids into the body would have been considered conventional in the art at the time of the invention as evidenced by the teachings of Connelly.  
                     
    PNG
    media_image4.png
    315
    458
    media_image4.png
    Greyscale

	Connelly shows in figure 2, an infusion apparatus comprising a needle (48) configured to pierce the skin and infuse fluids into the body.  Additionally, Connelly explicitly discloses that microneedles can be used as a substitute for regular needles.  In paragraph 0034, Connelly states:
“[i]n lieu of a single delivery cannula [regular needle], a plurality of microneedles may be used to deliver the liquid medication to the skin of the user. Since a typical microneedle length is only 0.5 millimeter, a device 10 constructed using microneedles may have a height dimension not much greater than 12 millimeters. The term "delivery cannula" as used herein will be understood to include not only a hollow needle of the type shown in the drawings, but also one or more microneedles or other structures that deliver liquid medications into or through the skin, whether by skin penetration or otherwise.”

	Accordingly, for an artisan skilled in the art, modifying the needle used by Saito with a microneedle or microneedles [array], as taught by Connelly, would have been considered obvious in because, as indicated in paragraph 0034, microneedles could have also been used to infuse fluids into the body [equivalent].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783